Name: Commission Regulation (EEC) No 3934/92 of 30 December 1992 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended or certain uses
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 398/19 COMMISSION REGULATION (EEC) No 3934/92 of 30 December 1992 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 391 0/92 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 1759/88 (*), as last amended by Regulation (EEC) No 3667/90 (6), lays down detailed rules for administering the quota for sweet potatoes which the People's Republic of China may export to the Community at zero duty ; whereas that Regulation makes no provision for measures to be taken where the quantities actually unloaded are less than the quantities appearing in the import licence or licences covering the operation ; whereas, in accordance with the outcome of the consultations between the Commission and the Chinese authorities, provision should be made to carry forward the quantities found to be short for the benefit of the People's Republic of China as is customary for certain other exporting third countries ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following Article 8a is hereby inserted in Regulation (EEC) No 1759/88 : 'Article 8a 1 . Where it is found during the release for free circulation that the quantities actually imported from and originating in the People's Republic of China are less than those stated in Sections 17 and 18 of import licences, the customs offices shall certify the quanti ­ ties found to be short on the back of the import licences. 2 . By the end of the first six months of the following year at the latest, the Member States issuing the licences shall forward to the Commission a full list of quantities not imported, quoting the numbers of the relevant import licences and the names of the vessels concerned. 3 . The Commission shall determine the total quan ­ tities found to be short on importation under cover of valid import licences and, where appropriate, shall carry those quantities forward to the quota authorized for the year following that during which the imports in question took place.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 134, 31 . 5 . 1988, p. 1 . 0 OJ No L 394, 31 . 12. 1992. (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 156, 23 . 6 . 1988, p. 20 . ( «) OJ No L 356, 19 . 12. 1990, p . 17 .